Citation Nr: 0118802	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Evaluation of service connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971 
and from August 1971 to June 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a hearing at the RO before a member 
of the Board in May 2001.  


FINDING OF FACT

Organic hearing acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 61 
decibels in the right ear and 56 decibels in the left ear; 
with speech recognition ability 88 percent correct in the 
right ear and 86 percent correct in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, Code 6100 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In its rating decision of July 1999, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation that has remained in effect since 
that time.  The veteran is appealing the original assignment 
of a disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the issue is whether a rating of 10 
percent is shown to be warranted at any time from the 
effective date of the grant of service connection, December 
1, 1998, to the present.

For evaluation of hearing impairment, examinations must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) together 
with the results of pure tone audiometry testing.  
Examinations will be conducted without the use of hearing 
aids.  A numeric designation of impaired efficiency is then 
assigned based upon the results of these tests and a 
percentage evaluation is reached by correlating the results 
for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  When the puretone threshold is 30 
decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment form either Table 
VI or Table Via, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in May 1999.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
65
80
80
Left ear
25
65
65
70

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 61 
decibels in the right ear and 56 decibels in the left ear.  
Speech recognition ability 88 percent correct in the right ear 
and 86 percent correct in the left ear.  

An audiometric evaluation was conducted at a private facility 
on March 24, 2000.  At that time, the veteran's hearing 
reported to be within normal limits throughout one thousand 
hertz, falling to a moderate to severe sensorineural loss 
thereafter.  Speech reception thresholds were in agreement 
with the pure tone thresholds.  There was pour speech 
discrimination, bilaterally.  

An audiometric evaluation was conducted for compensation 
purposes for the VA on September 12, 2000.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
65
80
80
Left ear
25
65
65
70

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 61 
decibels in the right ear and 56 decibels in the left ear.  
Speech recognition ability 88 percent correct in the right ear 
and 86 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted on the basis of the 
May 1999 or the September 2000 audiometric evaluations.  
Accordingly, the appeal is denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist.  The RO has not had the opportunity to 
review the veteran's claim in conjunction with the new 
legislation.  However, the Board finds that all pertinent 
evidence has been obtained and the veteran has been informed 
of the criteria necessary to establish his claim.  Nor has 
the veteran identified additional evidence which might be 
pertinent to his appeal.  Accordingly, the Board finds that 
the veteran has not been prejudiced by this decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.   



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

